Alliance HealthCare Services News Release Page 1 of 13 March 9, 2017 Exhibit 99.1 NEWS RELEASE CONTACT Rhonda Longmore-Grund Executive Vice President Chief Financial Officer ALLIANCE HEALTHCARE SERVICES REPORTS FOURTH QUARTER & FULL YEAR 2016 RESULTS Company Announces 2017 Guidance NEWPORT BEACH, CA — March 9, 2017 — Alliance HealthCare Services, Inc. (NASDAQ: AIQ) (the “Company,” “Alliance,” “we” or “our”), a leading national provider of outsourced radiology, oncology and interventional services, announced today the results for the fourth quarter and full year ended December 31, 2016, and provided 2017 guidance.
